Appeal by petitioner wife from an order of the Family Court, Orange County, dated August 8, 1978, which permitted certain visitation to the respondent without first holding a full hearing. Order affirmed, without costs or disbursements. Petitioner, if she be so advised, should proceed by proper petition for any change in visitation she desires, at which time a full hearing may be held and the court can then consider the taking of psychiatric testimony and the appointment of a Law Guardian for the children of the parties. Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.